               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEMEL WILLIAMS,                         :    Civil No. 1:19-cv-0085
                                        :
                   Plaintiff,           :
                                        :
            v.                          :
                                        :
McCLEAF, et al.,                        :
                                        :
                   Defendants.          :   Judge Sylvia H. Rambo

                                  ORDER

         Before the court is a report and recommendation filed by Magistrate

Judge Carlson in which he recommends that two Defendants, the Pennsylvania

State Police and Magisterial District Judge Eyer, be dismissed based on the

Eleventh Amendment and judicial immunity, respectively. (Doc. 7.) Objections to

the report and recommendation were due on January 31, 2019, but Plaintiff has not

filed the same. The Magistrate Judge has thoroughly discussed the law applicable

to the Eleventh Amendment and judicial immunity and this court concurs in the

recommendation.

    IT IS HEREBY ORDERED as follows:

    1) The report and recommendation (Doc. 7) is adopted;

    2) Magisterial District Judge Eyer and the Pennsylvania State Police are
       dismissed from this action; and
    3) This matter is remanded to Magistrate Judge Carlson for further
       proceedings.


                                         s/Sylvia Rambo
                                         SYLVIA H. RAMBO
                                         United States District Judge

Dated: February 6, 2019




                                  2	
